Citation Nr: 1424142	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  10-30 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1969 to September 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims in August 2008.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records sought and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA has a duty to assist the Veteran which includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board notes that the Veteran's service treatment records are incomplete.  In such cases, there is a heightened duty to assist the veteran in developing the evidence that might support his claim, which includes the duty to search for alternative medical records.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  It is also significant to note that the available service treatment records include a December 1968 examination report indicating that audiometer testing prior to active service revealed findings of 55 decibels at 4,000 and 6,000 Hertz in the left ear and of 50 decibels at 6,000 Hertz in the right ear.  A physical profile provided on the same form, however, indicated a normal hearing profile and the examiner found the Veteran was qualified for flying class I.  There are no subsequently dated service treatment reports addressing hearing acuity.  Service records show the Veteran was a pilot and instructor pilot for jet aircraft.

The medical evidence of record includes a July 2008 private medical statement from a "Hearing Consultant" asserting that the Veteran's bilateral tinnitus and hearing loss were caused by excessive loud noise, jet engine noise, associated with his military flying career.  VA examinations in March 2009 and May 2009 noted diagnoses of hearing loss and tinnitus and conceded noise exposure in service.  The examiners, in essence, found that crucial evidence as to the Veteran's hearing during and upon retirement from service was not of record which precluded an adequate opinion as to whether a hearing loss was either incurred or permanently aggravated by active service.

The Board notes that although in January 2009 the RO found that further efforts to obtain copies of service treatment records would be futile, a November 2008 service department communication reported that the United States Air Force hospital in Bergstrom, Texas, had previously reported the Veteran's service treatment records were missing prior to his retirement.  There is no indication of any subsequent communication with the hospital in Bergstrom.  The Board also notes that records show the Veteran was employed as a commercial airline pilot after his retirement from service and that appropriate action is required to assist the Veteran in obtaining any available post-service physical examination reports required by his private employer or the Federal Aviation Administration.  Therefore, the Board finds that additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  He should be specifically requested to provide information as to any examinations he received after his retirement from service as a result of his employment as a commercial airline pilot or any examinations required by the Federal Aviation Administration.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.

2.  Obtain from the service department any additional service treatment which are available.  A specific request for a search for records from the United States Air Force hospital in Bergstrom, Texas, is required.

3.  Following completion of the above, schedule the Veteran for a VA audiology examination for opinions as to whether it is at least as likely as not (50 percent probability or greater) that his bilateral hearing loss and/or tinnitus were incurred or aggravated as a result of service.  The examiner should address the relevant medical evidence of record, to specifically include the December 1968 Report of Medical Examination, OTS - Flying.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

